NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NOS. A-4984-17T4
                                                                     A-0206-18T4
                                                                     A-0207-18T4
                                                                     A-0208-18T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

SHELDA GARCIA,

          Defendant,

and

BROADWAY INSURANCE AND
SURETY CO.,

     Defendant-Appellant.
______________________________

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

RASHAWN HARRIS,
      Defendant,

and

BROADWAY INSURANCE AND
SURETY CO.,

     Defendant-Appellant.
______________________________

STATE OF NEW JERSEY,

      Plaintiff-Respondent,

v.

RASANDA CLEMMONS,

      Defendant,

and

BROADWAY INSURANCE AND
SURETY CO.,

     Defendant-Appellant.
______________________________

STATE OF NEW JERSEY,

      Plaintiff-Respondent/
      Cross-Appellant,

v.

DEJEUR GEORGE,

      Defendant,

                                     A-4984-17T4
                                 2
and

BROADWAY INSURANCE AND
SURETY CO.,

     Defendant-Appellant/
     Cross-Respondent.
______________________________

            Submitted September 17, 2019 – Decided November 20, 2019

            Before Judges Fisher, Accurso and Gilson.

            On appeal from the Superior Court of New Jersey, Law
            Division, Hudson County, Indictment Nos. 17-02-0106,
            15002031-002, 15000671-001, and 15000068-001.

            Gurbir S. Grewal, Attorney General, attorney for
            Broadway Insurance and Surety Co., appellant in A-
            4984-17, A-0206-18, A-0207-18 and appellant/cross-
            respondent in A-0208-18 (William B. Puskas, Jr.,
            Deputy Attorney General, of counsel; Richard P.
            Blender, on the briefs).

            Chasan Lamparello Mallon & Cappuzzo, PC, attorneys
            for State of New Jersey, respondent in A-4984-17, A-
            0206-18, A-0207-18 and respondent/cross-appellant in
            A-0208-18 (Maria P. Vallejo, of counsel and on the
            brief).

PER CURIAM

      The parties having filed a stipulation of dismissal of these four appeals,

including the State's cross-appeal in A-0208-18, the appeals and the cross-appeal

are dismissed with prejudice and without costs.


                                                                         A-4984-17T4
                                       3